Supreme Court
OF
NEVADA

(0) 167A =e

   

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

 

 

WYLMINA E. HETTINGA, AN No. 84351
INDIVIDUAL,
Appellant,

Vs. re
ALAN T. NAHOUM, INC., A NEW fa Lie ne
YORK CORPORATION,

Respondent.

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
motion for reconsideration and a countermotion for vexatious litigant
determination. Eighth Judicial District Court, Clark County; Timothy C.
Williams, Judge.

Pro se appellant Wylmina Hettinga appeals an order denying a
motion for reconsideration of default judgments entered against her co-
defendants below, Pacific Almaden Investments, LLC and Coastal Benefits,
LLC. Review of the documents before this court reveals a jurisdictional
defect. Appellant is not aggrieved by the challenged default judgments
against Pacific Almaden and Coastal because they do not affect any rights
of appellant. See Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 446, 874
P.2d 729, 734 (1994) (defining an aggrieved party as one whose personal or
property rights are substantially and adversely affected by a ruling of the
district court). Therefore, this court concludes that appellant lacks standing
to appeal. See NRAP 3A(a); Valley Bank, 110 Nev. at 446, 874 P.2d at 734
(this court only has jurisdiction to consider an appeal where it is brought by

an aggrieved party). Additionally, an order denying reconsideration is not

2 2-123

 
appealable. See Arnold v. Kip, 123 Nev. 410, 417, 168 P.3d 1050, 1054
(2007). Accordingly, we
ORDER this appeal DISMISSED.

par beck, , J.

Hardesty

 

 

 

 

Herndon

ce: Hon. Timothy C. Williams, District Judge
Wylmina E. Hettinga
Holley Driggs/Las Vegas
Kighth District Court Clerk

Supreme Court
oF
Nevapa

 

 

(0) 167A